DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressing part to press the tape” in claim 1.  The specification and claim 3 discloses that the corresponding structure can include the pressing roller, roller support part. 
“tape feeder to feed the tape” in claim 3.  The specification discloses that the corresponding structure may be “pair of feeding belts 51”.
“heating unit to heat the tape” in claim 3.  The specification discloses that the corresponding structure “may be configured to be, for example, a radiation light source such as an infrared lamp, a laser, and an IR lamp, or a hot air source such as a hot-air nozzle, or a combination of them.” 
“rotating member… to adjust a feed angle” in claim 4 and used in later claims.  The specification discloses that item 62 in the figures is the rotating member and further discloses that “The rotating member 62 is provided with a rotary joint 63 for being coupled to the rotating motion part 80”
“rotating motion unit” in claim 4 and used in later claims.  The specification discloses that the rotating motion unit includes a linear motion unit, a link arm.  See claim 6.
“linear motion unit” in claim 6.  The specification discloses that the linear motion unit is an air cylinder 81 and linear motion member 82, as shown in Figure 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gan (US 20160250749 A1).
As to claim 1, Gan discloses a tape layup apparatus comprising a layup head (AFP head) for laying up with pressing a tape on a surface to be laid up, the layup head comprising: a pressing part (paragraph 0045 discloses that the AFP head compacts tows, i.e., presses) to press the tape on the surface to be laid up (see paragraph 0008, disclosing thermoset and thermoplastic tapes and prepregs); and a parallel linkage (the 2T2R parallel mechanism) to operate in a manner that allows a pressing position and/or a pressing attitude of the pressing part to follow a form of the surface to be laid up.
See, for example, paragraph 0008, disclosing:
[0008] The 4-DOF Parallel Mechanism can be combined with a moving base to increase the workspace and add one rotational motion to AFP head on the moving platform to form a 6-DOF system for automated fiber placement manufacturing process. The system can be used to lay-up very complex parts with the ability to adjust to any kind of reinforcing fibers and matrix materials such as thermoset and thermoplastic tapes/prepregs and dry carbon fiber unidirectional materials.

Additionally, Figure 2a shows the relations between the AFP head and the 2T2R parallel mechanism.

    PNG
    media_image1.png
    421
    762
    media_image1.png
    Greyscale

Paragraph 0045 teaches that AFP systems compact, i.e., press tows on a mold.  See paragraph 0045, disclosing “In AFP systems, fiber tows are guided by a fiber-processing head attached to the end-effector of a robot and carefully placed following a pre-defined robot trajectory as in FIG. 1. To tack the tows on the mold, they are heated and compacted at the same time when the robot is moving.”

As to claim 2, Gan discloses that wherein the parallel linkage comprises: 
a base part (“base”); 
an end part (“platform”)  to which the pressing part is attached (see paragraph 0046, disclosing “AFP head on the moving platform”); and 
a plurality of link parts arranged in parallel between the base part and the end part, each of the link parts having adjustable joints (universal joint, spherical joint, etc) at both ends, and an actuator (“prismatic joint”) installed between the adjustable joints (“For example, the prismatic joint can be electric, hydraulic, pneumatic, or any other forms that can provide linear motion with enough power.”), wherein by individually controlling the length of each of the plurality of link parts using the actuator, the parallel linkage operates in a manner that allows the pressing position and/or the pressing attitude of the pressing part to follow the form of the surface to be laid up.  
See paragraphs 0007-08 and 0046-47, disclosing: 
[0007] The proposed 2T2R (two translation and two rotation) parallel mechanism consists of two RPS (revolute joint, prismatic joint and spherical joint) limbs and two UPS (universal joint, prismatic joint and spherical joint) limbs. In each limb, the revolute or universal joint is attached to the base while the spherical joint is on the platform, and prismatic joints are connected in between. The two revolute joints in the RPS limbs are located parallel to each other on the base and make the two limbs work in the same plane perpendicular to these revolute joints. Joints on the platform or base are in 3D space and not constrained on the same plane (the example in the paper made all joints on the plane). All the joints in the system can be commercialized ones or customer designed. For example, the prismatic joint can be electric, hydraulic, pneumatic, or any other forms that can provide linear motion with enough power. The spherical joints can be ball joint or serially connected revolute joints and the universal joint can be cross-link connected or serially connected revolute joints.
[0008] The 4-DOF Parallel Mechanism can be combined with a moving base to increase the workspace and add one rotational motion to AFP head on the moving platform to form a 6-DOF system for automated fiber placement manufacturing process. The system can be used to lay-up very complex parts with the ability to adjust to any kind of reinforcing fibers and matrix materials such as thermoset and thermoplastic tapes/prepregs and dry carbon fiber unidirectional materials.

[0046] Considering one translation DOF giving by a moving base to enlarge the workspace and one rotation DOF from AFP head on the moving platform, a parallel mechanism with two translational and two rotational DOFs is sufficient to avoid redundant movement. The proposed AFP system is shown in FIG. 2(a) which includes a rail-based moving base. The moving base moves along the x-axis and the AFP head can rotate along its axis which is perpendicular to the parallel mechanism platform. Thus, the parallel mechanism needs to have two translations (2T) along y-axis and z-axis and two rotations (2R) about x-axis and y-axis.
[0047] The proposed 2T2R parallel mechanism consists of two RPS limbs and two UPS limbs as shown in FIG. 2(b). In each limb, the revolute or universal joint is attached to the base while the spherical joint is on the platform, and prismatic joints are connected in between. The two revolute joints in the RPS limbs are located parallel to each other on the base and make the two limbs work in the same plane perpendicular to these revolute joints. It is constrained that all the joint centers on the base or platform are in the same plane. Since the UPS limbs do not constrain the platform and each RPS limb provides one constraint force passing through the spherical joint center and parallel to the revolute joint, the platform is subjected to two parallel constraint forces during all the motion and lose a translation motion along these forces and a rotation motion perpendicular to the plane containing these two constraint forces. The four prismatic joints are selected as the actuation for the 4DOF parallel mechanism.

See also Figure 2b.

    PNG
    media_image2.png
    435
    614
    media_image2.png
    Greyscale


As to claim 8, Gan discloses that the actuator is an air cylinder driven by air pressure.  See paragraph 0007, disclosing that “For example, the prismatic joint can be electric, hydraulic, pneumatic, or any other forms that can provide linear motion with enough power.”  A pneumatic prismatic joint reads on the term “air cylinder”.

As to claim 13, Gan discloses a tape layup method, which is a method for laying up the tape on the surface (“tack the tows”) to be laid up using the tape layup apparatus (AFP head and 2T2R parallel mechanism) according to claim 1 (see the rejection of claim 1 above) wherein the tape is laid up on the surface to be laid up with controlling the parallel linkage in a manner that allows the pressing position and/or the pressing attitude of the pressing part to follow the form of the surface (the mold in paragraph 0045) to be laid up.
See paragraph 0008, disclosing: 
[0008] The 4-DOF Parallel Mechanism can be combined with a moving base to increase the workspace and add one rotational motion to AFP head on the moving platform to form a 6-DOF system for automated fiber placement manufacturing process. The system can be used to lay-up very complex parts with the ability to adjust to any kind of reinforcing fibers and matrix materials such as thermoset and thermoplastic tapes/prepregs and dry carbon fiber unidirectional materials.

Additionally, see paragraph 0045, which discloses “To tack the tows on the mold, they are heated and compacted at the same time when the robot is moving.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 20160250749 A1) as applied to claims 1, 2 8 and 13 above, and further in view of JP 2018-149729 A (IDS reference, translation is to the google machine translation that is provided as NPL).

As to claim 3, although Gan discloses an AFP head which includes a pressing (or compacting) part, Gan does not disclose that pressing part comprises: a pressing roller to press the tape; and a roller support part attached to the end part in a state of supporting the pressing roller, the layup head further comprising: at least one of a tape feeder to feed the tape and a heating unit to heat the tape and/or the surface to be laid up, wherein on the roller support part, at least one of the tape feeder and the heating unit is mounted into a single unit.
However, JP 2018-149729 A discloses that  pressing part (pressing means 10) comprises: a pressing roller (“pressing roller 10a”) to press the tape; and a roller support part (visible but unnumbered in Figure 5) attached to the end part in a state of supporting the pressing roller, the layup head further comprising: at least one of a tape feeder (feeder 9) to feed the tape and a heating unit to heat the tape and/or the surface to be laid up (such as “an infrared lamp 8 serving as a radiant heating means, a hot air nozzle 18 serving as a hot air heating means”) , wherein on the roller support part, at least one of the tape feeder and the heating unit is mounted into a single unit (see marked up Figure 5 below).

    PNG
    media_image3.png
    340
    420
    media_image3.png
    Greyscale

The translation discloses that “ The ATL head 3 covers the fiber bundle while holding and pressing the base material 7 between an infrared lamp 8 serving as a radiant heating means, a hot air nozzle 18 serving as a hot air heating means, a feeder 9, and a fiber bundle between the surface 5 a of the workpiece 5. A pressing means 10 to be attached to the attaching surface 5a, a non-contact temperature sensor 17 and the like are provided. (See also FIG. 2) The hot air nozzle 18 has a built-in heater, and heats nitrogen gas supplied from a supply system (not shown) and ejects it from the nozzle tip. Carbon dioxide gas can be used instead of nitrogen gas.”  The translation also teaches that “In the first and second aspects of the invention, the combined use of the radiant heating means and the hot air heating means makes it possible to reduce the output of the radiant heating means, thereby reducing the initial cost and running cost. can get.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have utilized an AFP head which includes a pressing (or compacting) part, Gan does not disclose that pressing part comprises: a pressing roller to press the tape; and a roller support part attached to the end part in a state of supporting the pressing roller, the layup head further comprising: at least one of a tape feeder to feed the tape and a heating unit to heat the tape and/or the surface to be laid up, wherein on the roller support part, at least one of the tape feeder and the heating unit is mounted into a single unit as taught by JP 2018-149729 A in order to reduce the initial and running cost.

As to claim 10, Gan does not disclose the base part of the parallel linkage is mounted on a gantry.  Rather, Gan discloses a movable rail.
However, JP 2018-149729 A discloses that disclose the base part for moving an AFP head is arranged to be mounted on a gantry.  See the translation, disclosing that “the ATL head is often attached to an articulated robot, or to a so-called gantry structure that combines orthogonal and rotational movement systems.”  See later in the translation, disclosing that “In this embodiment, a gantry structure is used for the fiber bundle supply means 4, but an articulated robot may be used instead.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the base part of the parallel linkage is mounted on a gantry in order to provide support and delivery for the fiber bundle supply or other material supply.

As to claim 11, official notice is taken that it is well known and conventional that the gantry comprises: an X-axis linear motion mechanism for moving a work having the surface to be laid up in an X-axis direction; a Y-axis linear motion mechanism built in a Y-axis direction over the X-axis linear motion mechanism; and a Z-axis linear motion mechanism supported by the Y-axis linear motion mechanism, having a layup head mounting part movable in a Z-axis direction, wherein an X~z-axis stage supporting the work rotatably in a yaw (6z) direction is mounted on the X- axis linear motion mechanism, the layup head is mounted on the layup head mounting part, and the parallel linkage enables the pressing part to rotate at least in a roll (6y) direction and in a pitch (6x) direction.  Such X, Y and Z axis are conventional in gantry designs.

As to claim 12, Gan does not disclose the base part of the parallel linkage is mounted on an articulated robot.  Rather, Gan discloses a movable rail.
However, JP 2018-149729 A discloses that disclose the base part for moving an AFP head is arranged to be mounted on an articulated robot.  See the translation, disclosing that “the ATL head is often attached to an articulated robot, or to a so-called gantry structure that combines orthogonal and rotational movement systems.”  See later in the translation, disclosing that “In this embodiment, a gantry structure is used for the fiber bundle supply means 4, but an articulated robot may be used instead.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the base part of the parallel linkage is mounted on an articulated robot in order to provide support and delivery for the fiber bundle supply or other material supply.


Allowable Subject Matter
Claims 4-7, 14 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 4 and dependent claims 5-7, 14 and 15-19, the prior art of record does not disclose the additional feature of “wherein the air cylinder comprises: a cylinder part to which air is supplied; a rod part moving forward and rearward according to pressure in the cylinder part; a pressure detecting part to detect a pressure in the cylinder part; and a displacement detecting part to detect a displacement of the rod part, wherein the pressure in the cylinder part detected by the pressure detecting part and/or the displacement of the rod part detected by the displacement detecting part are controlled so as to allow the pressing position and/or the pressing attitude of the pressing part to follow the form of the surface to be laid up.”

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 9, the prior art of record does not disclose the additional features of “wherein the air cylinder comprises: a cylinder part to which air is supplied; a rod part moving forward and rearward according to pressure in the cylinder part; a pressure detecting part to detect a pressure in the cylinder part; and a displacement detecting part to detect a displacement of the rod part, wherein the pressure in the cylinder part detected by the pressure detecting part and/or the displacement of the rod part detected by the displacement detecting part are controlled so as to allow the pressing position and/or the pressing attitude of the pressing part to follow the form of the surface to be laid up.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK